Title: To James Madison from George Davis, 23 June 1808
From: Davis, George
To: Madison, James



Sir.
Tripoli 23. June 1808.

At a private audience on the 19. Instant with H. E. the Bashaw, he informed me that the Ex-Minister of Ahmet Bashaw, had gone to Tunis with his family, and that the eldest Son of the Exile was at Malta on his way to that Regency: that the object of their mission was to engage Hamouda Bashaw to espouse their cause.  Under these circumstances he demanded the return of the obligation he had given me for the support of his brother and family.
I offered objections touching the correctness of the information he had received, but assured him that if it was confirmed, the United States would consider His Excellency as entirely freed from the engagements he had entered into for the support of his brother and would disclaim all Knowledge or countenance of his attempts to create disturbances.
His Excellency informed me that great intestine divisions existed in all the interior of Tunis, so much so that no Courier could proceed safely by land, but requested that I would endeavour to obtain a conveyance by water to that Regency in order to ascertain the truth of his Statement, and at the same time to address the American Consul at Malta on the subject, whom he believed was not ignorant of these circumstances.  I promised a compliance with his request and have written both to Mr. Coxe and Mr. Pulis; copies of which letters are enclosed.
The Bashaw expressed his satisfaction at the fairness of our conduct on the occasion, with repeated, and I am sure sincere, wishes for a long preservation of the harmony existing between the two Governments.  Indeed I enjoy so great a portion of his confidence that it authorises me to attach implicit faith to his declarations.
Enclosed is an extract from a letter just received from the Consul General at Algiers, and a Duplicate of my last respects.  I have the honor to be With great Respect & consideration Sir, Yr Mo: Obt Servt

George Davis

